Case 8:19-mj-03476-GLS Document 7 Filed 12/18/19 Page 1 of,1, on

LOGGED _ __. RECEIVED

 

IN THE UNITED STATES DISTRICT COURT ee
FOR THE DISTRICT OF MARYLAND DEC 1 8 2019

AT GREENBELT
CLERK, U.S. DISTRICT COURT
DISTRICT OF MARYLAND
BY DEPUTY

UNITED STATES OF AMERICA

Vs. Case No. GLS 19-mj-03476

ARTHUR MORGAN

eK RK RK

ORDER OF TEMPORARY DETENTION PENDING HEARING
PURSUANT TO BAIL REFORM ACT

Upon motion of the United States for Temporary Detention, it is ORDERED that a detention

hearing is set for Mec enbe& 4 HONG (date) at feh.9O, (time) before
Honokad/ 2 Gini on Sra MS , United States Magistrate Judge,

6500 Cherrywood Lane, Greenbelt, Maryland 20770 Courtroom TBD

Pending this hearing, the defendant shall be held in custody by (the United States Marshal)

( ) (Other Custodial Official)

and produced for the hearing.

 

December 17, 2019
GinaL-Simms—

Date
United States Magistrate Judge

 

 

U.S. District Court (4/2000) Criminal Magistrate Forms: Order Temp. Detention
